                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
JOSEPH STEWART DAVIS,

                          Plaintiff,
      v.                                                  Case No. 20-cv-664-pp


DR. JAMES MURPHY, et al.,

                        Defendants.
______________________________________________________________________________

    ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED
     WITHOUT PREPAYING FILING FEE (DKT. NO. 2) AND SCREENING
                                 COMPLAINT
______________________________________________________________________________

      Plaintiff Joseph Davis, who is confined at Fox Lake Correctional

Institution and who is representing himself, filed a complaint alleging that

defendants at the Fond du Lac County Jail were negligent under Wisconsin

state law. This decision resolves the plaintiff’s motion for leave to proceed

without prepaying the filing fee, dkt. no. 2, and screens the complaint, dkt. no.

1.

I.    Motion for Leave to Proceed without Prepaying the Filing Fee
      (Dkt. No. 2)

      The Prison Litigation Reform Act (PLRA) applies to this case because the

plaintiff was a prisoner when he filed his complaint. See 28 U.S.C. §1915(h).

The PLRA allows the court to give a prisoner plaintiff the ability to proceed with

his case without prepaying the civil case filing fee. 28 U.S.C. §1915(a)(2). When

funds exist, the prisoner must pay an initial partial filing fee. 28 U.S.C.



                                         1

           Case 2:20-cv-00664-PP Filed 10/29/20 Page 1 of 10 Document 8
§1915(b)(1). He then must pay the balance of the $350 filing fee over time,

through deductions from his prisoner account. Id.

      On April 28, 2020, the court ordered the plaintiff to pay an initial partial

filing fee of $73.57. Dkt. No. 5. The court received that fee on May 20, 2020.

The court will grant the plaintiff’s motion for leave to proceed without

prepaying the filing fee and require him to pay the remainder of the filing fee

over time in the manner explained at the end of this order.

II.   Screening the Complaint

      A.      Federal Screening Standard

      Under the Prison Litigation Reform Act (“PLRA”), the court must screen

complaints brought by prisoners seeking relief from a governmental entity or

officer or employee of a governmental entity. 28 U.S.C. §1915A(a). The court

must dismiss a complaint if the prisoner raises claims that are legally

“frivolous or malicious,” that fail to state a claim upon which relief may be

granted, or that seek monetary relief from a defendant who is immune from

such relief. 28 U.S.C. §1915A(b).

      In determining whether the complaint states a claim, the court applies

the same standard that it applies when considering whether to dismiss a case

under Federal Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d

714, 720 (7th Cir. 2017) (citing Booker-El v. Superintendent, Ind. State Prison,

668 F.3d 896, 899 (7th Cir. 2012)). To state a claim, a complaint must include

“a short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). The complaint must contain enough facts,


                                        2

           Case 2:20-cv-00664-PP Filed 10/29/20 Page 2 of 10 Document 8
accepted as true, to “state a claim for relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows a court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556). The court construes liberally complaints filed by

plaintiffs who are representing themselves and holds such complaints to a less

stringent standard than pleadings drafted by lawyers. Cesal, 851 F.3d at 720

(citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).

      B.      The Plaintiff’s Allegations

      On June 29, 2018, the plaintiff was an inmate at the Fond du Lac

County Jail. Dkt. No. 1 at 2. He has sued Dr. James Murphy Jr. and “Fond du

lac County Jail.” Id.

      The plaintiff says that during the time he was in the jail, he had a feeding

tube in his stomach as the result of a gunshot wound he’d suffered a year and

a half earlier. Id. at 2. While in the jail, he asked to have the tube removed. Id.

He says that on June 29, 2018, he was called to be seen by the medical staff,

and defendant Dr. James Murphy was there to remove the tube. Id. He says

that also present in the room were a corrections officer and a nurse, whom he

can’t identify. Id. The plaintiff says that in the attempt to remove the feeding

tube, Dr. Murphy “started to poke [the plaintiff] with a hypodermic syringe

stating that he was trying to deflate a balloon in [the plaintiff’s] stomach that

was attached to [the] feeding tube.” Id. at 2-3. The plaintiff alleges that after


                                            3

           Case 2:20-cv-00664-PP Filed 10/29/20 Page 3 of 10 Document 8
seven or eight tries, Dr. Murphy gave up and sent the plaintiff back to his unit.

Id. at 3. The plaintiff explains that when the tube was inserted, the doctors at

the hospital told him that if anything or anyone “bother[ed]” the tube, the

plaintiff should come to the hospital as soon as possible. Id. The plaintiff told

Dr. Murphy this, as well as telling “the Fond du Lac County Jail,” but they told

him not to worry and place him in observation for three days. Id.

      On July 10, 2018, the plaintiff went to Froedtert hospital and the feeding

tube was removed. Id. When the tube was removed, the plaintiff says, he

realized that there was not a balloon at the end of the tube. Id. He says that for

this reason, he believes that Dr. Murphy “showed negligent behavior” by not

following proper guidelines “with at least doing a x-ray of [his] stomach to see

what and where he was poking at.” Id. The plaintiff also faults the Fond du Lac

County Jail because “they’re the ones who employ Dr. Murphy” and because

the plaintiff was in the jail’s custody he was the jail’s responsibility. Id. at 3-4.

The plaintiff says that he would like to file a complaint on Dr. Murphy for

“negligent to properly do his duty,” and a complaint on the jail “for negligent to

the fact.” Id. at 4. He says he filed a grievance on June 27, 2018. Id. The

plaintiff seeks monetary damages “for their negligent actions.” Id. at 5.

      C.      Analysis

      Federal courts have jurisdiction over lawsuits that allege violations of

federal law or the federal Constitution, or over lawsuits between citizens of

different states in cases involving certain amounts of money. See 28 U.S.C.

§1331 and 28 U.S.C. §1332. The plaintiff asks to procced against Dr. Murphy


                                          4

           Case 2:20-cv-00664-PP Filed 10/29/20 Page 4 of 10 Document 8
“for negligent to properly do his duty” and against Fond du lac County Jail for

“negligent to the fact.” Dkt. No. 1 at 4. While the plaintiff marked the box under

the “Jurisdiction” section of the complaint that said he was suing for a violation

of federal law under 28 U.S.C. §1331, negligence is a state-law claim. A person

is negligent under Wisconsin law when that person has a duty of care to

someone else, breaches that duty and causes damages to the other person as a

result of the breach. See Paul v. Skemp, 242 Wis. 2d 507, 520 (Wis. 2001) (“A

claim for medical malpractice, as all claims for negligence, requires the

following four elements: (1) a breach of (2) a duty owed (3) that results in (4) an

injury or injuries, or damages.”) If a Wisconsin plaintiff wants to sue Wisconsin

defendants for negligence, the plaintiff must file that lawsuit in state court.

This court will dismiss the plaintiff’s complaint for failure to state a claim upon

which a federal court may grant relief. See also Grant v. Schmidt, 787 F. App'x

345, 348 (7th Cir. 2019) (concluding that a plaintiff can “plead[] himself out of

court by alleging conduct that sound[s] in negligence rather than deliberate

indifference.”)

      The court notes that the plaintiff filed a letter on May 4, 2020 expressing

concern that he checked the wrong box in the section of the complaint labeled

“jurisdiction.” Dkt. No. 7. The letter states that the plaintiff doesn’t want his

complaint to get dismissed if he accidently checked the wrong box. Id. The

court is aware that the plaintiff does not have a lawyer representing him; the

court is not dismissing the complaint based on which box the plaintiff checked.




                                         5

         Case 2:20-cv-00664-PP Filed 10/29/20 Page 5 of 10 Document 8
The court is dismissing the complaint because the facts the plaintiff alleged

didn’t allow him to proceed under either box.

      Because the plaintiff does not have a lawyer, the court will give the

plaintiff an opportunity to file an amended complaint to state a claim under

federal law or the federal Constitution. If the plaintiff wants to proceed under

the Fourteenth Amendment to the federal Constitution (which prohibits the

punishment of pretrial detainees), he must show that Dr. Murphy’s care was

“objectively unreasonable.” Miranda v. Cty. of Lake, 900 F.3d 335, 354 (7th Cir.

2018). If he wants to proceed under the Eighth Amendment to the federal

Constitution (which prohibits cruel and unusual punishment to convicted

inmates), he must allege facts showing: “(1) an objectively serious medical

condition; and (2) an official's deliberate indifference to that condition.” Gomez

v. Randle, 680 F.3d 859, 865 (7th Cir. 2012) (internal cites omitted).

“Deliberate indifference is proven by demonstrating that a prison official knows

of a substantial risk of harm to an inmate and either acts or fails to act in

disregard of that risk. Id. “Delaying treatment may constitute deliberate

indifference if such delay exacerbated the injury or unnecessarily prolonged an

inmate's pain.” Id.

      The court also notes that the defendant sued the Fond du Lac County

Jail. A county jail is a part of the county, not a free-standing legal entity that

can be sued in its own right. See Schlagenhaft v. Brown Cty. Jail, No. 18-cv-

2022, 2020 WL 3971636, at *2 (E.D. Wis. July 14, 2020) (citing Gill v. Brown

Cty. Jail, No. 17-cv-873-pp, 2018 WL 3014834, at *3 (E.D. Wis. June 15,


                                         6

         Case 2:20-cv-00664-PP Filed 10/29/20 Page 6 of 10 Document 8
2018); Gambrell v. Brown Cty. Jail Health Servs., Case No. 15-c-1146, 2015

WL 6873229, at *2 (E.D. Wis. Nov. 9, 2015)). Nor is the jail a “person;” §1983

allows someone to sue a “person” who has violated his or her civil rights. If the

plaintiff decides to amend his complaint, he should not include the jail as a

defendant, because it is not an entity subject to suit.

      The court is enclosing with this order a guide for pro se prisoners that

explains how to file a complaint. The court also will include a blank prisoner

complaint form. The court will require the plaintiff to use that form to file his

amended complaint. See Civil L. R. 9 (E.D. Wis.). If the plaintiff files an

amended complaint by the deadline the court sets below, the court will screen

the amended complaint as required by 28 U.S.C. §1915A. If the plaintiff does

not file an amended complaint by the deadline, the court will issue a final order

of dismissal and will assess him a strike based on the fact that this complaint

does not state a claim upon which a federal court can grant relief. See 28

U.S.C. §1915(g). If the plaintiff reads this order and decides that he cannot

state a federal claim, or if he determines that he would rather proceed with a

negligence claim in state court, he may notify the court in writing that he

wishes to voluntarily dismiss the case and avoid a strike.

      If the plaintiff does decide to amend the complaint, he must write the

word “Amended” at the top of the first page, in front of the word “Complaint.”

He must include the case number—20-cv-664—in the space provided for the

case number. He must list in the caption the individual defendants that he

wants to sue. He must use the lines on pages two and three, under “Statement


                                         7

         Case 2:20-cv-00664-PP Filed 10/29/20 Page 7 of 10 Document 8
of Claim,” to explain what the defendant or defendants did to violate federal law

or the federal Constitution. The amended complaint will take the place of the

original complaint, so it must be complete in and of itself. The plaintiff must

include every fact that supports his claims; the court will not look back to the

original complaint when it reviews the amended one.

III.   Conclusion
       The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 2.

       The court ORDERS that the agency that has custody of the plaintiff shall

collect from his institution trust account the $276.43 balance of the filing fee

by collecting monthly payments from the plaintiff’s prison trust account in an

amount equal to 20% of the preceding month’s income credited to the plaintiff’s

trust account and forwarding payments to the clerk of court each time the

amount in the account exceeds $10 in accordance with 28 U.S.C. §1915(b)(2).

The agency shall clearly identify the payments by the case name and number.

If the plaintiff transfers to another county, state or federal institution, the

transferring institution shall forward a copy of this order, along with the

plaintiff's remaining balance, to the receiving institution. The court will send a

copy of this order to the officer in charge of the agency where the plaintiff is

confined.

       The court CONCLUDES that the plaintiff’s complaint fails to state a claim

and DISMISSES the complaint. The court ORDERS that the plaintiff may file

an amended complaint that complies with the instructions in this order. If the


                                          8

         Case 2:20-cv-00664-PP Filed 10/29/20 Page 8 of 10 Document 8
plaintiff chooses to file an amended complaint, he must do so in time for the

court to receive it by the end of the day on December 4, 2020. If the court

does not receive either an amended complaint or a request for voluntary

dismissal by the end of the day on December 4, 2020, the court will dismiss

the case and assess a strike against the plaintiff.

      The court ORDERS that plaintiffs who are inmates at Prisoner E-Filing

Program institutions1 must submit all correspondence and case filings to

institution staff, who will scan and e-mail documents to the court. Plaintiffs

who are inmates at all other prison facilities must submit the original

document for each filing to the court to the following address:

                         Office of the Clerk
                         United States District Court
                         Eastern District of Wisconsin
                         362 United States Courthouse
                         517 E. Wisconsin Avenue
                         Milwaukee, Wisconsin 53202

DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S CHAMBERS. It will

only delay the processing of the case.

      The court advises the plaintiff that if he fails to file documents or take

other required actions by the deadlines the court sets, the court may dismiss

the case based on his failure to diligently pursue it. The parties must notify the

clerk of court of any change of address. Failure to do so could result in orders




1 The Prisoner E-Filing Program is mandatory for all inmates of Green Bay
Correctional Institution, Waupun Correctional Institution, Dodge Correctional
Institution, Wisconsin Secure Program Facility, Columbia Correctional
Institution, and Oshkosh Correctional Institution.
                                         9

         Case 2:20-cv-00664-PP Filed 10/29/20 Page 9 of 10 Document 8
or other information not being timely delivered, which could affect the legal

rights of the parties.

        The court includes with this order a copy of the guide entitled, “Answers

to Prisoner Litigants’ Common Questions” and a blank prisoner complaint

form.

        Dated in Milwaukee, Wisconsin this 29th day of October, 2020.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                        10

         Case 2:20-cv-00664-PP Filed 10/29/20 Page 10 of 10 Document 8
